Citation Nr: 1001959	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  99-06 981	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.

2.  Entitlement to service connection for a prostate 
disorder.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of an injury to the right hand (right hand 
disability).


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to May 
1971.

These matters came to the Board of Veterans' Appeals (Board) 
initially on appeal of June 1998 and March 2003 rating 
decisions.  In a June 1998 rating decision, the Newark, New 
Jersey RO (Newark RO), in pertinent part, denied service 
connection for a back condition and a left leg condition.  
The Veteran perfected an appeal to both of these issues in 
March 1999.  

Subsequently, the Veteran's claims file was transferred to 
the Philadelphia, Pennsylvania RO (Philadelphia RO).  In a 
March 2003 rating decision, the Philadelphia RO, in pertinent 
part, denied service connection for benign prostatic 
hypertrophy (BPH), claimed as prostate problems, and for a 
stomach condition, and denied the Veteran's claim for an 
increased rating for residuals of an injury to the right 
hand, continuing the 10 percent rating.  The Veteran 
perfected an appeal to these three issues in December 2004.

In September 2003, the Veteran testified at a hearing before 
RO personnel; a copy of the hearing transcript is associated 
with the record.

In December 2007, the Board remanded the case to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional notice and development.  In a March 2009 rating 
decision issued in July 2009, the AMC granted service 
connection for low back and stomach disabilities, effective 
February 23, 1998 and August 17, 2000, respectively.  This is 
deemed a full grant of the Veteran's appeal with regard to 
these issues.  Thus, the only claims remaining on appeal are 
as described on the title page.

In September and October 2009, the Veteran submitted 
additional evidence with regard to his service connection 
claims for low back, stomach and left leg disabilities, 
without a waiver of RO consideration.  As service connection 
has already been awarded for the first two disabilities and 
the issue of service connection for a left leg disability is 
being remanded for a Travel Board hearing, there is no 
prejudice to the Veteran in going forward with appellate 
consideration of last two issues listed on the title page.

The issue of entitlement to service connection for a left leg 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the AMC, in Washington, 
DC.  The Veteran will be notified if additional action, on 
his part, is required.


FINDINGS OF FACT

1.  The Veteran's service-connected right hand disability is 
characterized, at times by pain, swelling, stiffness, 
weakness, and diminished grip strength.

2.  The Veteran served in the Republic of Vietnam from August 
30, 1968 to February 6, 1969, during the Vietnam Era.

3.  There is no competent medical evidence showing that the 
Veteran's currently diagnosed BPH/enlarged prostate is 
causally related to his period of active military service, to 
include due to in-service Agent Orange exposure.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
prostate disorder have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).

2.  The criteria for a rating in excess of 10 percent for 
residuals of an injury to the right hand have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.951, 4.1-4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5228, 5229, 5230, 4.73, 
Diagnostic Code 5309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide. 38 C.F.R. § 3.159.  

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) also had held that at a minimum, adequate VCAA notice 
in an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 
Vet. App. 37 (2008) vacated in part by Vazquez-Flores v. 
Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  
In the latter case, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overturned the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily 
life and that VA provide notice with regard to potential 
diagnostic code criteria (element 2).  

Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004)  However, VA's notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.  

Collectively, letters dated in March 2003, December 2003, 
January 2007, March 2007, and January 2008 provided notice to 
the Veteran regarding what information and evidence was 
needed to substantiate his claims for service connection and 
for an increased rating for his right hand disability, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence would be obtained 
by VA, and how a disability rating and an effective date is 
established consistent with the holdings in Pelegrini, 
Dingess/Hartman, and Vazquez-Flores I and II.  

After the Veteran and his representative were afforded 
opportunity to respond to the notice identified above, the 
May 2009 supplemental statement of the case (SSOC) reflects 
readjudication of the service connection and increased rating 
claims on appeal.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the appeal.  Any such error 
is deemed harmless and does not preclude appellate 
consideration of the matters herein decided.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (holding that a party 
alleging defective notice has the burden of showing how the 
defective notice was harmful).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims decided herein.  The Veteran's service treatment 
records, post-service VA treatment records, identified 
private treatment records, Office of Personnel Management 
(OPM) and worker's compensation records, a hearing 
transcript, healthcare provider statements, and various lay 
statements submitted by the Veteran and his representative, 
on his behalf, have been associated with the record.  
Collectively, reports of VA examinations performed in June 
1971, January/February 1972, April 2000, May 2002, December 
2002, March 2003, December 2006, and June 2008 involved 
thorough interviews with the Veteran, and the examiners 
provided sufficient detail for the Board to make a decision 
on the two claims decided herein.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board 
can perform a fully informed evaluation of the claim).  Given 
the foregoing, the Board finds that VA has substantially 
complied with the Board's previous remand with regard to the 
claims decided herein.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).

With respect to the Veteran's right hand and prostate claims, 
there is no additional notice that should be provided, nor is 
there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claims herein decided.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the matters 
decided on appeal.  Any such error is deemed harmless and 
does not preclude appellate consideration of the matters 
herein decided, at this juncture.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful). 

II.  Service Connection for a Prostate Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board has reviewed the Veteran's service treatment 
records and observes that they are entirely negative for 
complaints of, or treatment for, a prostate disorder during 
service.  Subsequent to service, the Veteran asserts that he 
has a prostate disorder etiologically related to his period 
of service.

Given its review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a prostate disorder.

With regard to the Veteran's claim for service connection for 
a prostate disorder, the Board is aware that the post-service 
VA treatment records document a history of treatment for 
BPH/enlarged prostate and urinary tract infections (UTIs).  
To that end, the Veteran's service in the Republic of Vietnam 
has been verified by the RO.  In this regard, the Board 
observes that VA regulations provide that a veteran who had 
active military, naval, or air service in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e), including prostate cancer, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e), recently amended to add AL amyloidosis.  See 74 
Fed. Reg. 21,258 (May 7, 2009); see also 38 C.F.R. 
§ 3.307(a)(6)(ii).

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See 59 Fed. Reg. 341-46 
(Jan. 4, 1994); see also 61 Fed. Reg. 57,586-57,589 (Nov. 7, 
1996); 72 Fed. Reg. 32,345-32,407 (June 12, 2007).  
BPH/enlarged prostate are distinct disorders, separate from 
prostate cancer.  The Veteran has not been diagnosed with 
prostate cancer, nor does he so allege.  BPH/enlarged 
prostate are not listed among the presumptive diseases for 
which service connection may be granted on the basis of 
exposure to herbicides under 38 C.F.R. § 3.309(e).  
Therefore, service connection may not be granted for 
BPH/enlarged prostate on the basis of the presumptive 
regulatory provisions just discussed.  In the absence of a 
diagnosed disease for which the presumption applies, 38 
C.F.R. § 3.307(a)(6)(iii) is not applicable, and the 
Veteran's claim of service connection for BPH/enlarged 
prostate can only be addressed on a direct service connection 
basis in this decision.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

The Veteran's service treatment records reflect treatment for 
complaints of dysuria and urgency due to trauma to external 
meatus from zipper, in December 1967.  On examination, the 
prostate and testicles were noted as normal and he was 
diagnosed with urethritis.  In January 1969 upon admission to 
the hospital for an allergic reaction to Quinine, physical 
examination was completely within normal limits except for 
splenomegaly related to febrile illness which resolved 
spontaneously.  In April 1971, the Veteran was treated for 
complaints of a two-week history of milky urine in 
appearance.  Examination was within normal limits and the 
impression was no pathology.  Clinical findings for the 
genitourinary (GU) system were noted as normal on his April 
1971 separation examination report.  On a May 1971 DA Form 
3082-R, Statement of Medical Condition, the Veteran indicated 
that there had been no change in his medical condition since 
his separation examination.

A June 1971 VA examination report reflects a notation for the 
GU system as normal externally.  No complaints or clinical 
findings related to the Veteran's GU system were noted on a 
January/February 1972 VA examination report.  A November to 
December 1972 VA hospital summary shows that urinalysis was 
normal.  A week prior to admission at a VA hospital in May 
1976, he developed discharge and burning at the end of his 
penis which was diagnosed by a private doctor as gonococci 
(gonorrhea), for which he was treated with a Penicillin 
injection and an antibiotic.  On admission, the Veteran had 
descended testicles; otherwise his genitalia were noted as 
normal.  A June 1976 VA hospital summary shows that, upon 
admission, except for weakness and vomiting, a physical 
examination was essentially unremarkable.

During an April 2000 VA primary care (Agent Orange) 
examination, the Veteran complained of difficulty in holding 
his urine as well as having some nocturia, hesitancy and 
urgency, and was found to have BPH and was started on 
Cardura.  Review of systems reflected GU was positive for 
frequency, nocturia, dysuria, incontinence and polyuria.  On 
examination, the prostate was smooth and slightly enlarged.  
External genitalia, testes and cords appeared normal.  The 
assessment noted that the Veteran clearly had BPH.

In May 2001, the Veteran claimed that he had contracted 
prostate problems due to exposure to Agent Orange.

At a May 2002 VA examination, the Veteran claimed prostate 
enlargement and testicular problems related to Agent Orange 
exposure.  The examiner noted that there was no history of 
kidney or bladder stones and the Veteran had not passed blood 
in the urine.  Cancer review was unremarkable.  He indicated 
that the Veteran had been informed that he had an enlarged 
prostate and he also had frequency of urination treated with 
Cardura.  The examiner noted that the Veteran was at an age 
where enlargement of the prostate due to BPH was certainly an 
appropriate diagnosis.  

During a December 2002 VA examination, the Veteran reported 
frequent urination with blood in the urine and that he was 
treated for UTIs on three separate occasions.  Evaluation by 
the GU clinic resulted in a diagnosis of BPH.  Three years 
ago he was started on Cardura, before that he was urinating 
ten times during the day and three times in the night.  After 
taking Cardura, he was urinating five to seven times during 
the day and once at night.  On examination, there were was no 
evidence of a distended urinary bladder by percussion nor of 
discharge from the external urethral meatus.  The glans penis 
was normal without abnormal curvature of the shaft.  No 
abnormalities were noted of the perineal area.  The diagnoses 
included UTI status post outpatient treatment on three 
separate occasions; and BPH confirmed by GU clinic, treated 
with Cardura.  The examiner added that the Veteran did not 
require any further evaluation for BPH and that it was not 
related to Agent Orange exposure.

A March 2003 VA examination report reflects that in 2002, the 
Veteran was urinating four to five times during the day and 
one to two times in the night.  He had previously been taking 
terazosin for the last three years because of an enlarged 
prostate.  On examination of the GU system, loin tenderness 
was absent and there was no evidence of distended urinary 
bladder by percussion.  

During a September 2003 RO hearing, the Veteran testified 
that he had trouble controlling his urine and that his 
testicles had hurt for like two years and that no one could 
figure out either.

At a September 2005 VA outpatient care visit, the Veteran 
denied GU symptoms, including dysuria, hesitancy, urgency, or 
nocturia.  Review of systems reflected GU was positive for 
frequency, nocturia, dysuria, incontinence and polyuria.  The 
prostate was normal in size on examination.  The assessment 
included history of "???" BPH well managed on Finasteride.  
At a December 2006 VA follow-up visit, the prostate felt 
normal in size and was of normal consistency without nodules.  
No penile or testicular lesions were noted.
 
During a June 2008 VA examination, the Veteran reported 
frequent urination without bleeding in the urine in 1978.  He 
claimed several UTIs and that BPH was diagnosed and five 
cystoscopic evaluations had been performed between 1976 and 
2007.  The Veteran stated that he was treated with Cardura 
and Flomax, which were stopped since he claimed to be 
allergic to these drugs.  Examination findings were similar 
to those in June 1976.  Prostate enlargement was noted 
without evidence of nodularity or tenderness on palpation.  
BPH was diagnosed and treated by primary care provider and 
increased urinary frequency was reported.  Following a review 
of the claims file, the examiner concluded that BPH is not 
caused by or the result of the Veteran's service.

In a June 2009 statement the Veteran reiterated that he lived 
in the jungle, mountains, and valleys along the Cambodian 
border in 1968 and 1969 and that he had urinary problems 
there.

After reviewing the totality of the record, however, the 
Board finds that the preponderance of the evidence is against 
a finding that Veteran's diagnosed BPH/enlarged prostate is 
related to his military service, to include due to Agent 
Orange exposure.  

As noted earlier, the Veteran's service medical records are 
silent for this claimed disorder.  

As also noted, the Veteran is shown to have served in 
Vietnam; thus, exposure to Agent Orange is conceded.  

The post-service medical records first show a diagnosis of 
BPH following the Veteran's 1971 service separation in March 
2000.  While the veteran has alleged that this disorder is 
the result of Agent Orange exposure, BPH is not listed among 
the presumptive disorders presumed to result from Agent 
Orange exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  While the Veteran is not prohibited from 
presenting medical evidence establishing a nexus between his 
herbicide exposure and his alleged disabilities, Combee, 
supra, he has not presented any competent evidence of such a 
relationship.  No VA examiner nor any medical evidence of 
record contains an opinion or similar evidence linking the 
Veteran's current BPH/enlarged prostate back to service.  To 
the contrary, the March 2002 VA examiner noted that the 
Veteran was at an age where enlargement of the prostate due 
to BPH was certainly an appropriate diagnosis.  Absent 
competent evidence linking the Veteran's current prostate 
condition to service, service connection must be denied on a 
direct basis.  

The only other evidence of record supporting the Veteran's 
claim is his testimony and lay statements.  While the Veteran 
is certainly competent to report symptoms capable of lay 
observation, he has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The regulations are clear that service connection is allowed 
for a current disability resulting from disease or injury 
incurred in or aggravated by service; in certain 
circumstances service connection is allowed on a presumptive 
basis.  In this case, the Veteran is not shown to have 
prostate cancer or a prostate disorder that is causally 
related to an event or incident of his period of service.  
Thus, service connection for the claimed disability is not 
warranted on a direct or presumptive basis.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable regarding this issue 
because the preponderance of the evidence is against the 
Veteran's claim and must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Increased Rating for a Right Hand Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Muscle Group IX involves the intrinsic muscles of the hand, 
including the thenar eminence, the short flexor, opponens, 
abductor, and adductor of the thumb, hypothenar eminence, the 
short flexor, opponens, and abductor of the little finger, 4 
lumbricales, and 4 dorsal and 3 palmar interossei.  Muscle 
Group IX functions to supplement the strong grasping 
movements of the forearm muscles with delicate manipulative 
movements.  38 C.F.R. § 4.73, Diagnostic Code 5309.  Because 
the hand is so compact a structure, isolated muscle injuries 
are rare, and these injuries are rated based on limitation of 
motion, with a minimum rating of 10 percent.  38 C.F.R. § 
4.73, Diagnostic Code 5309, Note.

The criteria for rating disabilities of individual fingers of 
the hand were revised during the pendency of this appeal 
effective August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 
2002).  Under the previous criteria, disabilities of the 
individual fingers were rated under Diagnostic Codes 5224, 
5225, 5226 and 5227, based upon ankylosis of the thumb, index 
finger, middle finger and any other finger, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 
(2002).  Under the rating criteria that became effective 
August 26, 2002, these diagnostic codes remained essentially 
the same, based upon ankylosis of the individual fingers, and 
new Diagnostic Codes 5228, 5229 and 5230 were added 
pertaining to limitation of motion of the thumb, index or 
long finger and ring or little finger, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230.  Full 
range of motion for the index, long, ring, and little fingers 
is metacarpal phalangeal joint (MCP) flexion from 0 to 90 
degrees; proximal interphalangeal joint (PIP) flexion from 0 
to 100 degrees; and distal interphalangeal joint (DIP) 
flexion from 0 to 70 or 80 degrees.

During his November 1967 enlistment examination, the Veteran 
reported that he had fractured his right hand at Lady of 
Lourdes, and the examiner annotated that the Veteran had full 
strength and motion of the upper extremities and that the 
Veteran was in good health.  In October 1969, he fell on his 
hand and was treated for contusions and abrasions of the 
right hand.  At the emergency room the next day, the right 
hand was x-rayed and noted to be within normal limits and he 
was prescribed Darvon for pain.  On October 10, 1969, the 
Veteran reported an old injury to the hand three years ago 
with fracture and injury to the right fourth and fifth MCP 
joints.  Darvon was renewed.  The following month, he was 
seen for continuing complaints of pain in dorsum of the hand 
with any lifting or handling of weapons, questionable 
swelling.  There was a healed scar on the dorsum of the right 
hand and the fifth metacarpal head was not prominent.  He had 
full range of motion of the fingers and "? [s]welling 
dorsum" of hand over the third and fourth metacarpal.  The 
physical profile was extended two weeks for no heavy lifting 
or handling weapons with right hand.  In December 1969, the 
Veteran was still complaining of right hand stiffness with 
any significant work, especially in cold weather, and 
swelling of the dorsum of the hand.  He was given a splint to 
wear for 10 days, along with a profile for no work with right 
hand nor outside work in the cold for 2 weeks.  When seen at 
the follow-up, there was no swelling of the hand and the 
splint was removed.  In February 1971, the Veteran was 
treated for a painful, swollen hand.  He had mild tenderness 
over ulnar aspect of the right hand MCP joint.  X-rays of the 
joint were normal.  He had full extension.  The impression 
was chronic sprain of the right index finger.  In April 1971, 
the symptoms were noted to be unchanged and x-rays showed no 
significant abnormalities.  The impression was acular-palmar 
palsy, but cannot rule out chronic sprain ulnar collateral 
ligament of the right index finger (may have chronic 
capsulitis).  Lidocaine was injected in the right index 
finger MCP joint and the profile was extended through May 20, 
1971.  On an April 1971 separation examination report, slight 
weakness, range of motion intact, and a well-healed scar on 
back of the right hand (present since childhood) was noted.  
The separation examiner added that the Veteran had a history 
of recurrent swelling and pain in the right hand and 
recurrent sprains, along with a profile for no use of hand 
due to chronic sprain.  In May 1971, resistance exercises 
especially for the right index finger were prescribed by 
physical therapy.

During a June 1971 VA examination, no swelling, tenderness or 
irregularity in alignment of bone was noted in the right 
hand.  The Veteran had full range of motion in all directions 
except the index finger, where flexion was limited to 1/2 inch 
from palmar surface.  All muscle tests were normal.  X-rays 
revealed a slight lateral bowing of the right third 
metacarpal at mid-shaft and there was also lateral bowing in 
the region of the head and neck of the right fifth metacarpal 
bone, suggesting old healed fractures of the right third and 
fifth metacarpals.  The right fourth metacarpal appeared 
intact.  The remainder of the x-ray findings of the right 
hand and wrist were normal.

In a September 1971 rating decision, service connection was 
granted for residuals of an injury to the right hand and an 
initial 10 percent disability rating was assigned under 
Diagnostic Code 5309, effective May 20, 1971.  38 C.F.R. 
§ 4.73.  Since the 10 percent rating has been in effect for 
more than 20 years, a rating of 10 percent is protected, by 
law, against reduction.  See 38 C.F.R. § 3.951.

January 1972 VA x-rays of the right hand and wrist were 
essentially unchanged since the June 1971 study.  On VA 
examination at the same time, swelling and increase in size 
of the right index MCP joint in comparison to the left was 
noted.  Flexion was limited to 45 degrees.  Extension was 
normal.  The Veteran was unable to grasp with thumb and index 
finger; he used the thumb and middle finger.

During a July 1998 VA posttraumatic stress disorder (PTSD) 
examination, the Veteran reported that his right hand was 
severely injured in Vietnam, when an engineer did not call 
out that there was "fire in the hole" after setting off an 
explosion in a tunnel.

In an April 2002 private neuromuscular consultation and 
electromyography (EMG) report, A. R. W., M.D. noted a past 
history of Lyme disease in the 1970s, treated with 
antibiotics in the 1980s, and enlargement of the prostate.  
Examination and electrophysiological findings showed evidence 
of mild chronic sensorimotor polyneuropathy with mixed 
demyelinating and axonal features involving mainly the lower 
extremities.  He noted that the neuropathy might be due to 
Lyme's disease.

During May and December 2002 VA examinations, the Veteran 
reported that in 1968, a rock hit his right hand during an 
explosion; that he had severe discomfort but was not admitted 
to the hospital; that he was treated with pain medications 
and the hand was casted; and that, after about six weeks, the 
cast was removed.  He claimed that he continued to have pain 
in the right hand and was diagnosed with tendonitis and that 
he received at least two cortisone shots in the hand.  The 
Veteran stated that his ability to use the hand had been 
limited because of pain and discomfort.  Examination of the 
hands in May 2002 revealed the absence of thenar, hypothenar 
and interosseous muscle atrophy.  There was no deformity of 
the fingers or thumbs.  The MCP, PIP, and DIP joints 
exhibited normal range of motion.  Abduction and adduction of 
the finger were normal.  The Veteran had minimal discomfort 
on palpation of the right thumb and index finger.  Motor 
strength was normal in both hands and equal.  The diagnoses 
included injury to right hand secondary to explosion; no 
fracture per Veteran; and history of tendonitis.

At a December 2006 VA examination, the Veteran complained of 
achy and burning pain, weakness, and stiffness in the right 
hand.  He claimed that he was unable to open a jar; however, 
his hand was not inhibiting his ability to work for the USPS, 
as he processed passports.  There was moderate to severe 
tenderness over the extensor surface of the right hand 
particularly over the second and third metacarpal joints on 
examination.  His hand grip strength was diminished to 4/5.  
He was able to oppose all the distal phalanxes to the mid-
palmar crease with difficulty with pain.  The impression was 
moderate degree of right hand dysfunction as a result of in-
service trauma.  There was no significant history of flare-
ups of the hand.  His activities of daily living were 
independent.

In a June 2007 statement, Dr. A. R. W. noted that, among 
other things, the Veteran had multiple hand injuries, and 
difficulty with ataxia of his hands and incoordination 
leading to difficulties with handwriting, motor movements, 
and with activities of daily living.

In a February 2008 statement, S. G. D., D.O. indicated that 
the Veteran reported that, if he functions and use the right 
hand, it felt weak, it ached and it was stiff.  At times, he 
got a sharp pain with certain activities.  On examination, 
the Veteran appeared to have some scarring overlying the 
dorsum of the right hand.  He had good finger extension; but 
lacked full extension.  There was weakness of grasp and there 
appeared to be stiffness.  Neurovascular status was grossly 
intact.  Tinel's and Phalen's maneuver was equivocal.  The 
impression was "history of right [hand] injury secondary to 
explosion."  

In a March 2008 statement, the Veteran indicated that his 
right hand hurts, throbs, and sometimes the pain is intense, 
when he opens a door.  The pain wakes him at night.  He does 
not sleep well. The Veteran reported that he had six months 
of physical therapy at Ft. Meade, along with a restriction of 
no work involving use of right hand.

In order to warrant an increased rating, the Veteran's right 
hand disability must be characterized by unfavorable 
ankylosis of the thumb; ankylosis of two or more digits of 
the same hand; or limitation of motion of the thumb with a 
gap of more than two inches between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230 (2008).

The record does not show ankylosis of any of the digits of 
the Veteran's right hand.  In fact, examination of the hands 
in May 2002 revealed the absence of thenar, hypothenar and 
interosseous muscle atrophy.  There was no deformity of the 
fingers or thumbs.  The MCP, PIP, and DIP joints exhibited 
normal range of motion.  Abduction and adduction of the 
finger were normal.  The Veteran had minimal discomfort on 
palpation of the right thumb and index finger.  Motor 
strength was normal in both hands and equal.  Likewise, at a 
December 2006 VA examination, there was moderate to severe 
tenderness over the extensor surface of the right hand 
particularly over the second and third metacarpal joints on 
examination.  His hand grip strength was diminished to 4/5.  
He was able to oppose all the distal phalanxes to the mid-
palmar crease with difficulty with pain.  The impression was 
moderate degree of right hand dysfunction as a result of in-
service trauma.  There was no significant history of flare-
ups of the hand.  At a February 2008 private evaluation, the 
Veteran had good finger extension; but lacked full extension.  
There was weakness of grasp and appeared to be stiffness.  
Neurovascular status was grossly intact.  There is no 
evidence of limitation of motion throughout the period in 
question showing a gap of more than two inches (5.1 cm) 
between the thumb pad and the fingers , with the thumb 
attempting to oppose the fingers so as to warrant a 20 
percent rating for the Veteran's dominant (major) right hand.  
See 38 C.F.R. § 3.71a, Diagnostic Codes 5216-5230 (2009).

The Board has also considered whether an increased disability 
rating is warranted for the Veteran's right hand disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's 
holding in DeLuca.  To this end, the Board notes the 
Veteran's subjective complaints of constant pain and 
additional limitation of function upon writing or gripping.  
The evidence of record consistently includes references to 
pain, however, these records show only slight or no 
limitation of the Veteran's range of motion.  The pain noted 
in these records, thus increase the appropriate disability 
evaluation to 10 percent.  Therefore, neither a higher rating 
based on DeLuca or staged ratings under Hart is not 
warranted.

Given this evidence, the Board finds that, during the 
pendency of the appeal, the Veteran's right hand disability 
has not met or nearly approximated the criteria for a 20 
percent rating.

The Board further finds that the Veteran's service-connected 
right hand disability does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization due exclusively to the service-connected 
right hand disability such as render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).

The record does not reflect frequent periods of 
hospitalization nor interference with employment beyond that 
contemplated by the regular schedular standards.  During a 
December 2006 VA examination, the Veteran reported that his 
hand was not inhibiting his ability to work for the USPS.  
Thus, while interference with the Veteran's employment is a 
foreseeable consequence of the Veteran's service-connected 
right hand disability, the evidence of record does not 
reflect any factor which takes the Veteran outside of the 
norm, or which presents an exceptional case where the rating 
currently assigned for the disability in question is found to 
be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  In 
this regard, the Board notes that the Veteran is retired due 
to various disabilities, mainly a left eye disorder, a back 
disability and PTSD.  Therefore, the Board determines that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not meet.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that the record is negative for 
evidence that the Veteran is unemployable due to residuals of 
his right hand injury.  In fact, the Veteran has been found 
to be unemployable due to his service-connected PTSD and has 
been granted a total rating due to individual unemployability 
(TDIU), effective September 1, 2007.  Therefore, remand or 
referral of a claim for a TDIU is not necessary under the 
Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for a prostate disorder is denied.

A rating in excess of 10 percent for residuals of an injury 
to the right hand is denied.


REMAND

In a July 1999 response to a May 1999 SSOC regarding the 
issues of service connection for back and left leg disorders, 
the Veteran requested a "BVA hearing at a local VA Office 
[b]efore a member (member) of the BVA."  Although the 
Veteran testified at a September 2003 RO hearing, he did not 
indicate that he had withdrawn his request for a Travel Board 
hearing.  Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on 
appeal will be granted to an appellant who requests a hearing 
and is willing to appear in person.  See also 38 U.S.C.A. § 
7107 (West 2002) (pertaining specifically to hearings before 
the Board).  Since the RO schedules Travel Board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for a 
Travel Board hearing at the earliest 
available opportunity.  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


